Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 

Response to Amendment
The applicant’s amendment received 12/16/2020. Claims 1, 11-12, 16, and 20 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/16/20200 have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (here in after Kwon) (US 2018/0352312), in view of Lau et al. (here in after Lau) (US 2015/0359022), and further in view of Ge at al. (here in after Ge) (US 2017/0280277).

Regarding claim 1, Kwon discloses a method for wireless communication at a first device (fig.5, element 300, par. 242), comprising: 
exchanging Bluetooth device address (par.264, and 299; indicating the address of first device in ID field in order to determine the peer device) information with a second device (fig.5, element 400, par. 242) based at least in part on a low energy connection between the first device and the second device; 
determining, amongst the first device and the second device, a role of the first device based at least in part on exchanging the Bluetooth device information (par.14-16; the first device exchanging the Bluetooth control information to the second device and control the second device. Kwon discloses [par. 17] that the first device exchange the address of peer devices) 

Pairing the first device with a source device based at least in part on the primary address (fig.29, par. 454-459; first device pairing the source device). Wherein the role of the first device comprises a primary role for communication with a source device or a secondary role for communication with the source device ([fig.6-10, par. 249] the method for controlling Bluetooth devices.. Kwon further discloses in [fig.9, steps S9010, S020, S9030, S9040, and S9080, par. 261-275] the first device, and, or the second device comprises a primary role for communication with the source device or a secondary role for communication with the source device).
	Kwon never explicitly discloses about determining, amongst the first device and the second device, a role of the first device based at least in part on exchanging the Bluetooth device address information, and the first device or the second device based at least in part on the exchanged Bluetooth device address information and the role of the first device.
	In a similar endeavor, Lau discloses (abstract, par.3-4) that the first device take initiative to exchange Bluetooth address with the second device, and the first and second device from said group got paired. Lau discloses that the second device is a group of devices. If the first device is able to exchange Bluetooth address with a group devices, obviously it can share with a single device. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with sharing of Bluetooth addresses before their pairing as taught Lau in order to keep the security in between the devices.

	In a similar endeavor, Ge discloses that quality (read as RSSI) condition associated with the first device (read as mobile phone) being greater than or equal to a threshold value wherein the quality condition corresponds to a signal condition (read as signal strength) of the first device and with a source device (read as wearable device) in accordance with the quality condition of the first device being greater than or equal to the threshold value (par. 101-102; when the RSSI value is greater than the signal strength threshold,  Bluetooth of the mobile phone will first send a connection request to the wearable device whose Bluetooth RSSI is the strongest). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with the received signal strength (RSSI) as taught by Ge in order to improve the wireless connection between wearable device, and mobile device.

Regarding claim 2, Kwon,  Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses determining, amongst the first device and the second device,  a second role of the first device subsequent to the pairing of the first device with the source device or the shadowing of the second device; and pairing the first device with the source device or shadowing the second device based at least in part on the primary address and the second role of the first device, the role of the first device different than the second role of the first device (fig.29, par. 454-459; first device pairing the source device).

Regarding claim 4, Kwon,  Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses determining a link status between the first device and the source device, a link status between the second device and the source device, or both, wherein the role of the first device is determined based at least in part on the link status between the first device and the source device, the link status between the second device and the source device, or both (par.249-250).

Regarding claim 5, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses identifying a user input selection of the first device, a user input selection of the second device, or both, wherein the role of the first device is determined based at least in part on the user input selection of the first device, the user input selection of the second device, or both (par.136-137, 140).

Regarding claim 6, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses determining a battery status of the first device, a battery status of the second device, or both, wherein the role of the first device is determined based at least in part on the battery status of the first device, the battery status of the second device, or both (par.136-137, 140).

Regarding claim 7, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses determining a previous role of the first device, a previous role of the second device, or both, wherein the role of the first device is determined based at least in part on 

Regarding claim 8, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses identifying a range between the first device and the source device, a range between the second device and the source device, or both, wherein the role of the first device is determined based at least in part on the range between the first device and the source device, the range between the second device and the source device, or both (par.264).

Regarding claim 9, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses  wherein the role of the first device comprises the primary role and the primary address is identified based at least in part on a Bluetooth address of the first device (par.14).

Regarding claim 10, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses  transmitting, to the source device, identity information based at least in part on the primary address, wherein the identity information comprises the primary address (par.250).

Regarding claim 11, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses  transmitting, to the second device, a Bluetooth address of the source device, a link key to be used on a connection with the source device, an identity resolving key of the source device, a device root key of the first device, a long term key to be used on 

Regarding claim 12, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon discloses  wherein the role of the first device comprises the primary role and the primary address is identified based at least in part on a Bluetooth address of the first device (par.14).
Ge further discloses wherein the quality condition comprises a threshold decibel value (see par.101-102; signal strength threshold - -60 dBm).

Regarding claim 13, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses transmitting to the second device, a Bluetooth address of the source device, a link key to be used on a connection with the source device, an identity resolving key of the source device, a device root key of the first device, a long term key to be used on the connection with the source device, information to generate the long term key to be used on the connection with the source device, or any combination thereof (par.250)..

Regarding claim 14, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses determining, amongst the first device and the second device, a second role of the first device based at least in part on a status of the first device, wherein the second role of the first device comprises pairing the first device with a third device, and pairing the first device with the third device based at least in part on the primary address and the secondary role of the first device (fig.6, and 9; par.267-272).

Regarding claim 15, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Kwon further discloses wherein pairing the first device with the source device or shadowing the second device is based at least in part on the role of the first device (par.454-455).

Regarding claim 16, Kwon discloses an apparatus for wireless communication at a first device (fig.5, element 300, par. 242), comprising: 
a processor, 
memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus (fig.2, elements 114-115, par. 71) to: 
exchange Bluetooth device address information with a second device (fig.5, element 400, par. 242) based at least in part on a low energy connection between the first device and the second device; 	
determining, amongst the first device and the second device, a role of the first device based at least in part on exchanging the Bluetooth device information (par.14-15; the first device exchanging the Bluetooth control information to the second device and control the second device) and identify a primary address associated with the first device based at least in part on the exchanged Bluetooth device address information and the role of the first device(par.235-248; first device and second device exchanged Bluetooth device address), and 
Pair the first device with a source device or shadowing a connection between the second device and the source device based at least in part on the primary address (fig.29, par. 454-459; first device pairing the source device). 

	Kwon never explicitly discloses about determining, amongst the first device and the second device, a role of the first device based at least in part on exchanging the Bluetooth device address information, and the first device or the second device based at least in part on the exchanged Bluetooth device address information and the role of the first device.
	In a similar endeavor, Lau discloses (abstract, par.3-4) that the first device take initiative to exchange Bluetooth address with the second device, and the first and second device from said group got paired. Lau discloses that the second device is a group of devices. If the first device is able to exchange Bluetooth address with a group devices, obviously it can share with a single device. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with sharing of Bluetooth addresses before their pairing as taught Lau in order to keep the security in between the devices.
	Kwon keeps silent about quality condition associated with the first device being greater than or equal to a threshold value wherein the quality condition corresponds to a signal condition of the first device and in accordance with the quality condition of the first device being greater than or equal to the threshold value.
Ge discloses that quality (read as RSSI) condition associated with the first device (read as mobile phone) being greater than or equal to a threshold value wherein the quality condition corresponds to a signal condition (read as signal strength) of the first device and with a source device (read as wearable device) in accordance with the quality condition of the first device being greater than or equal to the threshold value (par. 101-102; when the RSSI value is greater than the signal strength threshold,  Bluetooth of the mobile phone will first send a connection request to the wearable device whose Bluetooth RSSI is the strongest). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with the received signal strength (RSSI) as taught by Ge in order to improve the wireless connection between wearable device, and mobile device.

Regarding claim 17, Kwon, Lau, and Ge disclose everything as applied above (see claim 16); Kwon further discloses determine, amongst the first device and the second device, a second role of the first device subsequent to the pairing of the first device with the source device or the shadowing of the second device; and pair the first device with the source device or shadow the second device based at least in part on the primary address and the second role of the first device, the role of the first device different than the second role of the first device (fig.29, par. 454-459; first device pairing the source device).

Regarding claim 19, Kwon, Lau, and Ge disclose everything as applied above (see claim 16); Kwon further discloses wherein the instructions are further executable by the processor to cause the apparatus to determine a link status between the first device and the source device, a link 

Regarding claim 20, Kwon discloses a method for wireless communication at a first device (fig.5, element 300, par. 242), comprising: 
means for exchanging Bluetooth device address information with a second device (fig.5, element 400, par. 242) based at least in part on a low energy connection between the first device and the second device;
  Means for determining, amongst the first device and the second device, a role of the first device based at least in part on exchanging the Bluetooth device information (par.14-15; the first device exchanging the Bluetooth control information to the second device and control the second device) and means for identifying a primary address associated with the first device based at least in part on the exchanged Bluetooth device  information and the role of the first device (par.235-248; first device and second device exchanged Bluetooth device address) ; and 
means for pairing the first device with a source device or shadowing  a connection between the second device and the source device based at least in part on the primary address (fig.29, par. 454-459; first device pairing the source device). 
Wherein the role of the first device comprises a primary role for communication with a source device or a secondary role for communication with the source device ([fig.6-10, par. 249] the method for controlling Bluetooth devices. Know further discloses in [fig.9, steps S9010, S020, S9030, S9040, and S9080, par. 261-275] the first device, and, or the second device 
	Kwon never explicitly discloses about determining, amongst the first device and the second device, a role of the first device based at least in part on exchanging the Bluetooth device address information, and the first device or the second device based at least in part on the exchanged Bluetooth device address information and the role of the first device.
	In a similar endeavor, Lau discloses (abstract, par.3-4) that the first device take initiative to exchange Bluetooth address with the second device, and the first and second device from said group got paired. Lau discloses that the second device is a group of devices. If the first device is able to exchange Bluetooth address with a group devices, obviously it can share with a single device. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with sharing of Bluetooth addresses before their pairing as taught Lau in order to keep the security in between the devices.
	Kwon keeps silent about quality condition associated with the first device being greater than or equal to a threshold value wherein the quality condition corresponds to a signal condition of the first device and in accordance with the quality condition of the first device being greater than or equal to the threshold value.
	In a similar endeavor, Ge discloses that quality (read as RSSI) condition associated with the first device (read as mobile phone) being greater than or equal to a threshold value wherein the quality condition corresponds to a signal condition (read as signal strength) of the first device and with a source device (read as wearable device) in accordance with the quality condition of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with the received signal strength (RSSI) as taught by Ge in order to improve the wireless connection between wearable device, and mobile device.

Claims 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (here in after Kwon) (US 2018/0352312), in view of Lau et al. (here in after Lau) (US 2015/0359022), and further in view of Ge at al. (here in after Ge) (US 2017/0280277), and Ozaki (US 2019/0289112).

Regarding claim 3, Kwon, Lau, and Ge disclose everything as applied above (see claim 1); Lau further discloses determining an activity level of the first device, an activity level of the second device, or both, wherein the role of the first device is determined based at least in part on the activity level of the first device, the activity level of the second device, or both (abstract, par.3-4; the first device take initiative to exchange address with the second device,  link key has been stored by the first Bluetooth device, and the first and second device got paired).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with sharing of Bluetooth addresses before their pairing as taught Lau in order to keep the security in between the devices.

	In a similar endeavor, Ozaki discloses (par.102) that activity level comprises a call status (read as outgoing, and incoming call history) of the source device (read as cellular phone), and the role of the first device (read as navigation apparatus) is determined based at least in part on the activity level of the first device (please see fig.1, par.102, and 117).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with the teachings of Ozaki in order to keep the security in between the devices.

Regarding claim 18, Kwon, Lau, and Ge disclose everything as applied above (see claim 16); Lau further discloses wherein the instructions are further executable by the processor to cause the apparatus to determine an activity level of the first device, an activity level of the second device, or both, wherein the role of the first device is determined based at least in part on the activity level of the first device, the activity level of the second device, or both (abstract, par.3-4; the first device take initiative to exchange address with the second device,  link key has been stored by the first Bluetooth device, and the first and second device got paired).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with sharing of Bluetooth addresses before their pairing as taught Lau in order to keep the security in between the devices.

	In a similar endeavor, Ozaki discloses (par.102) that activity level comprises a call status (read as outgoing, and incoming call history) of the source device (read as cellular phone), and the role of the first device (read as navigation apparatus) is determined based at least in part on the activity level of the first device (please see fig.1, par.102, and 117).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the pairing of three Bluetooth devices as taught by Kwon with the teachings of Ozaki in order to keep the security in between the devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAX . MATHEW/
Patent Examiner
Art Unit 2644